DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 & 16-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Englund et al. (WIPO Publication # WO2012/150286A1).
Regarding Claim 1, Englund discloses a non-crosslinked power cable polymer composition comprising a multimodal single site polyethylene (SSPE) (i.e. polyethylene produced in the presence of an olefin polymerization catalyst which can be a single site catalyst) wherein the power cable polymer composition has a DC electrical conductivity of 5.0 fS/m or less (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to Englund states throughout the disclosure that the polyethylene can be multimodal/bimodal or unimodal.
The examiner notes that the limitation “a single site polyethylene” is considered to be product-by-process. The Applicant’s specification defines “a single site polyethylene” as a polyethylene that is polymerized in the presence of a single site catalyst.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. This analysis applies to all dependent claims where the limitation “a single site polyethylene” is included.

Regarding Claim 2, Englund discloses that the single site polyethylene has a density of from 930 to 945 kg/m3 (Page 18, line 5-15).

Regarding Claim 3, Englund discloses that the power cable polymer composition is a thermoplastic power cable polymer composition (Page 9, line 16-21). Non-crosslinked polyethylene is a thermoplastic polymer composition.

Regarding Claim 4, Englund discloses that the power cable polymer composition is a high voltage (HV) and/or extra-high voltage (EHV) power cable polymer composition (Page 11, line 18-26).

Regarding Claim 5, Englund discloses that the power cable polymer composition is a high voltage direct current (HV DC) and/or an extra high voltage direct current (EHV DC) power cable polymer composition (Page 11, line 18-26).

Regarding Claim 6, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 0.05 to 5.0 fS/m (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m), when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).

Regarding Claim 7, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 4.0 fS/m or less (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m), when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).
Regarding Claim 8, Englund discloses that the power cable polymer composition comprises a medium density single site polyethylene (MD SSPE) (i.e. medium density polyethylene (MDPE)) (Page 18, line 5-15).

Regarding Claim 9, Englund discloses a power cable comprising a polymer composition being including the power cable polymer composition according to claim 1 (Page 11, line 18-26; Page 20, line 27-30).

Regarding Claim 10, Englund discloses a power cable polymer insulation comprising a polymer composition including the power cable polymer composition according to claim 1 (Page 11, line 18-26; Page 20, line 27-30).

Regarding Claim 11, Englund discloses a method according to claim 14 wherein the power cable comprises a conductor surrounded by at least an inner semiconductive layer, an insulation layer and an outer semiconductive layer, in that order, said method further comprising: producing at least one layer of the power cable with the polymer composition comprising a multimodal single site polyethylene (SSPE) (i.e. polyethylene produced in the presence of an olefin polymerization catalyst which can be a single site catalyst) and having a DC electrical conductivity of 5.0 fS/m or less (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Abstract; Page 3, line 28-Page 4, line 3; Page 8, line 21-Page 9, line 21; Page 11, line 1-2; Page 15, line 32-Page 16, line 7; Page 21, line 14-Page 22, line 2; Page 24, line 12-Page 25, line 15; Page 35, line 2-4).

Regarding Claim 12, Englund discloses that the power cable is a direct current (DC) power cable (Page 11, line 18-26).

Regarding Claim 13, Englund discloses producing the insulation layer with a power cable polymer composition including a multimodal single site polyethylene (SSPE) (i.e. polyethylene produced in the presence of an olefin polymerization catalyst which can be a single site catalyst) wherein the power cable polymer composition has a DC electrical conductivity of 5.0 fS/m or less (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition  (Abstract; Page 3, line 28-Page 4, line 3; Page 8, line 21-Page 9, line 21; Page 11, line 1-2; Page 15, line 32-Page 16, line 7; Page 21, line 14-Page 22, line 2; Page 24, line 12-Page 25, line 15; Page 35, line 2-4).

Regarding Claim 14, Englund discloses a method for producing a power cable, comprising: polymerizing at least ethylene and one or more comonomer(s) in the presence of a single site catalyst to produce a non-crosslinked polymer composition comprising a multimodal single site polyethylene (SSPE) (i.e. polyethylene produced in the presence of an olefin polymerization catalyst which can be a single site catalyst), the polymer composition having a DC electrical conductivity of 5.0 fS/m or less (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m)  when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition and producing the cable with the polymer composition (Abstract; Page 3, line 28-Page 4, line 3; Page 8, line 21-Page 9, line 21; Page 11, line 1-2; Page 15, line 32-Page 16, line 7; Page 21, line 14-24; Page 24, line 12-Page 25, line 15; Page 35, line 2-4). Englund states throughout the disclosure that the polyethylene can be multimodal/bimodal or unimodal.

Regarding Claim 16, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 0.01 to 3.0 fS/m (i.e. <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).

Regarding Claim 17, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 0.01 to 2.0 fS/m (i.e. < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).

Regarding Claim 18, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 3.0 fS/m or less (i.e. <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).

Regarding Claim 19, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 2.0 fS/m or less(i.e. < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).

Regarding Claim 20, Englund discloses that the power cable polymer composition has a DC electrical conductivity of 1.0 fS/m or less (i.e. < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition (Page 8, line 21-30; Page 35, line 2-4).

Regarding Claim 21, Englund discloses that the power cable is a high voltage direct current (HV DC) power cable and/or an extra high voltage direct current (EHV DC) power cable (Page 11, line 18-26).

Regarding Claim 22, Englund discloses that the power cable polymer insulation is a high voltage direct current (HV DC) power cable polymer insulation and/or an extra high voltage direct current (EHV DC) power cable polymer insulation (Page 11, line 18-26).

Regarding Claim 23, Englund discloses that the insulation layer consists of a multimodal single site polyethylene (SSPE) or consists of a polymer composition comprising a multimodal single site polyethylene (SSPE) (i.e. polyethylene produced in the presence of an olefin polymerization catalyst which can be a single site catalyst) wherein the power cable polymer composition has a DC electrical conductivity of 5.0 fS/m or less  (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the polymer composition  (i.e. <0.01 to 5.00 fS/m, <0.01 to 4.00 fS/m, <0.01 to 3.5 fS/m, <0.01 to 3.0 fS/m, of< 0.01 to 2.5 fS/m, < 0.01 to 2.0 fS/m, < 0.01 to 1.0 fS/m, < 0.01 to 0.5 fS/m) (Abstract; Page 3, line 28-Page 4, line 3; Page 8, line 21-Page 9, line 21; Page 11, line 1-2; Page 15, line 32-Page 16, line 7; Page 21, line 14-24; Page 24, line 12-Page 25, line 15; Page 35, line 2-4). 

Regarding Claim 24, Englund discloses that said power cable is a direct current (DC) power cable (Page 11, line 18-26).

Regarding Claim 25, Englund discloses that the single site polyethylene is an MDPE (i.e. medium density polyethylene (MDPE))  having a density of from 930 to 945 kg/m3 or an HDPE (i.e. high density polyethylene (HDPE))  having a density of more than 945 kg/m3 (Page 18, line 5-15).

Response to Arguments




Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. The Applicant’s arguments in light of the current amendment requiring a multimodal single site polyethylene have been addressed in the rejection above. The Applicant argues that Englund does not disclose the polymer composition of claim 1 because “the examples of Englund are based exclusively on unimodal polyethylene”. The Examiner respectfully disagrees. Even though the examples on pages 36-37 use a unimodal polyethylene, it is repeatedly stated throughout the disclosure that the polyethylene may be multimodal/bimodal. The Applicant also includes a previously presented argument regarding Englund failing to disclose a single site polyethylene and also points to the examples. However, Englund unequivocally states that the olefin polymerization catalyst may be selected from “Ziegler Natta, single site, which term comprises well known metallocene and non-metallocene catalyst, or Chromium catalyst, or any mixtures thereof”. The Applicant further argues that Englund requires an ion exchanger additive to achieve the claimed low DC conductivity and the claimed composition does not. This argument is of little merit because the claims as currently written do not require that the composition not include any further components or additives by using the closed transitional phrase “consisting of” in the preamble.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/           Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/           Supervisory Patent Examiner, Art Unit 2847